NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER




                                                 Electronically Filed
                                                 Intermediate Court of Appeals
                                                 CAAP-XX-XXXXXXX
                                                 12-SEP-2022
                                                 08:48 AM
                                                 Dkt. 163 OGMD
                           NO. CAAP-XX-XXXXXXX


                  IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI I


 JAMES YEE MARN, JR., as a limited partner of McCully Associates,
   a Hawaii registered limited partnership, for and on behalf of
 McCully Associates and its limited partners, Plaintiff-Appellee,
  v. MCCULLY ASSOCIATES, a Hawaii registered limited partnership;
          ALA WAI INVESTMENT, INC., a Hawaii corporation,
             as general partner of MCCULLY ASSOCIATES;
      ERIC Y. MARN, individually and as officer and agent for
        ALA WAI INVESTMENT, INC., Defendants-Appellees, and
    ALEXANDER Y. MARN, Defendant-Appellant, and JOHN DOES 1-10;
JANE DOES 1-10; DOE PARTNERSHIPS 1-10; DOE CORPORATIONS 1-10; and
                   DOE ENTITIES 1-10, Defendants


        APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                     (CIVIL NO. 1CC980005371)


                ORDER GRANTING MOTIONS TO DISMISS APPEAL
       (By:    Ginoza, Chief Judge, Leonard and McCullen, JJ.)
              Upon consideration of the Motion to Dismiss for Lack of
Jurisdiction filed on March 14, 2022, and the Amended Motion to
Dismiss for Lack of Jurisdiction filed on April 25, 2022
(collectively Motions to Dismiss), by Appellee Liquidating
Receiver S. Steven Sofos (Receiver), the papers in support and in
opposition, the record here and the record in In re Marn Family
Litigation, CAAP-10-000181,1 it appears that we lack appellate
jurisdiction over self-represented Defendant-Appellant
Alexander Y. Marn's (Alexander) appeal from the Circuit Court of

      1
         We take judicial notice of appellate court records in CAAP-
XX-XXXXXXX. See Hawai i Rules of Evidence Rule 201; see also State v. Akana,
68 Haw. 164, 165, 706 P.2d 1300, 1302 (1985) ("The most frequent use of
judicial notice of ascertainable facts is in noticing the contents of court
records.").
  NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER

the First Circuit's (circuit court) December 20, 2021 "Order
Granting [Receiver]'s Motion to Approve (1) Fourth Amended
Distribution Analysis; (2) Distribution of Partner Capital
Accounts; and (3) Establishing Procedure for Terminating
Receivership and Discharging Receiver, Filed October, 22, 2021"
(Order Approving Distributions); January 21, 2022 "Order Denying
[Alexander]'s Motion for Reconsideration of Order Filed
December 20, 2021 (Dkt. 1387) Filed December 29, 2021
(Dkt. 1403)" (Order Denying Reconsideration); and March 30, 2022
"Order Denying [Alexander]'s Motion for Stay Without Bond, Filed
January 14, 2022" (Order Denying Stay) (collectively, Orders).
            On October 25, 2010, the circuit court entered a final,
appealable, Hawai i Rules of Civil Procedure (HRCP) Rule 54(b)-
certified Partial Final Judgment (10/25/10 Partial Judgment),
resolving some but not all of the claims in the April 30, 2001
First Amended Complaint and the July 8, 2002 Supplemental
Complaint filed in the underlying action of Civil No.
98-5371-12.2    See Hawaii Revised Statutes (HRS) § 641-1 (2016),
HRCP Rule 54, Jenkins v. Cades Schutte Fleming & Wright, 76
Hawai i 115, 119, 869 P.2d 1334, 1338 (1994).          In the 10/25/10
Partial Judgment, the circuit court stated that its entry of
judgment was partial because, inter alia, the liquidation process
was not completed.     The 10/25/10 Partial Judgment states in
pertinent part:
                  9. Pursuant to Rule 54(b), Hawaii Rules of Civil
            Procedure, all of the Orders listed in the Attached List of
            Orders for Final Judgment . . . and the above Judgments
            regarding the monetary damages are entered as a Partial
            Final Judgment, as there is no just reason for delay. The
            Final Judgment is partial only because the liquidation
            process for [McCully Associates] is not completed and the
            final allocation of Prevailing Parties' Attorneys' Fees
            shall occur upon the final liquidation of [McCully
            Associates].

                  10. [Receiver Hayes] shall continue in his role as
            Liquidating Receiver and sell the McCully Shopping Center
            and the associated real and personal property . . . , and
            upon such sale, a final accounting shall be completed, which
            shall include allocations of costs against the four (4)


      2
         As noted in the 10/25/10 Partial Judgment, eight lawsuits by and
between Marn family members had been consolidated in the circuit court, six
had been dismissed pursuant to certain stipulations, and the 10/25/10 Partial
Judgment pertained to the remaining two civil proceedings, Civil No. 98-4706-
10 and Civil No. 98-5371-12.

                                      2
  NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER

          limited partners of [McCully Associates][.]

                11. This Court shall retain jurisdiction in
          connection with the management and disposition of the
          remaining assets of [McCully Associates], including the
          McCully Shopping Center and other assets, the winding up of
          [McCully Associates] and [Ala Wai Investment], distribution
          and the adjudication of such collateral issues relating to
          fee requests and tax matters; and

                12. All other claims asserted in this matter, except
          for the remaining accounting issues, including any issue
          related to [Ala Wai Investment], the former general partner,
          and those matters set forth in paragraph 11, are dismissed
          with prejudice.

                This is a Final Judgment on all monetary damage claims
          and issues asserted herein pursuant to Rule 54(b) of the
          Hawaii Rules of Civil Procedure.

(Emphases added.)

          The Order Approving Distributions and Order Denying

Reconsideration are interlocutory because they relate to matters

not adjudicated by the 10/25/10 Partial Judgment and instead that

were specifically reserved by the circuit court in the 10/25/10

Partial Judgment.   See Jenkins, 76 Hawai i at 119, 869 P.2d at

1338 (holding that an appeal should be dismissed as premature if

the judgment does not resolve all claims against all parties or

contain the finding necessary for certification under HRCP

Rule 54(b)); Cf. Sturkie v. Han, 2 Haw. App. 140, 146, 627 P.2d

296, 301 (1981)(noting that an appeal under HRCP Rule 54(b) "does

not divest the trial court of jurisdiction to proceed with the

other issues in the case").     The circuit court has not reduced

the Order Approving Distributions and Order Denying

Reconsideration to a final, appealable judgment.

          In addition, the circuit court's March 30, 2022 Order

Denying Stay is interlocutory.      In the motion to stay, Alexander

appears to have moved the circuit court to stay its Order

Approving Distributions, and enforcement of its February 4, 2019

"Order Granting Liquidating Receiver's 65th Application for

                                    3
  NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER

Approval and Payment of Fees and Costs for the Receiver and His

Professionals for the Period From October/November 2020 Through

October 2021, Filed November 19, 2021."      The orders pertain to

the winding up of McCully Associates and Ala Wai Investment,

which, as discussed, has not been resolved in a final, appealable

judgment.   See Jenkins, 76 Hawai i at 119, 869 P.2d at 1338.

            Further, the Orders are not independently appealable

under the collateral-order doctrine, the Forgay doctrine, or

HRS § 641-1.   See Greer v. Baker, 137 Hawai i 249, 253, 369 P.3d

832, 836 (2016) (setting forth the requirements for appealability

under the collateral-order doctrine and the Forgay doctrine); HRS

§ 641-1(b) (2016) (setting forth the requirements for

appealability under HRS § 641-1).

            Therefore, IT IS HEREBY ORDERED that the Motions to

Dismiss are granted and that CAAP-XX-XXXXXXX is dismissed for

lack of appellate jurisdiction.

            IT IS FURTHER HEREBY ORDERED that all pending motions

in CAAP-XX-XXXXXXX are dismissed.

            DATED:   Honolulu, Hawai i, September 12, 2022.

                                       /s/ Lisa M. Ginoza
                                       Chief Judge

                                       /s/ Katherine G. Leonard
                                       Associate Judge

                                       /s/ Sonja M.P. McCullen
                                       Associate Judge




                                   4